REYNOLDS, Justice.
Raymond Dale Harrison appeals from a judgment, based on a jury verdict, which convicted him of being an accomplice to two burglaries in the first degree, one burglary in the second degree, and of being a persistent felony offender in the first degree, for which he was sentenced to imprisonment for 145 years.
Appellant was charged with aiding and assisting Donald Stepp in the commission of the burglaries. Harrison was represented by the same attorney that represented the co-defendant, Stepp. Stepp, who was indicted as the principal in all of the offenses, was tried and convicted prior to Harrison’s trial. Appellant waived possible conflict of interest arising out of the dual representation.
Appellant contends the trial court erred in denying his motion to suppress a statement made by Stepp to Hickman County Sheriff Reilly. The disputed statement was obtained from Stepp following three burglaries in Hickman County, Kentucky, which Sheriff Reilly investigated. Guns that were stolen in the burglaries were found in Tennessee. Thereafter, the sheriff and a deputy travelled to the courthouse at Dresden, Weakly County, Tennessee, for a meeting with Stepp. At this meeting on the late afternoon of March 28, 1991, Stepp executed a written waiver of his Miranda rights and agreed to speak to Kentucky officers. The sheriff reduced to writing the statement which contained the information given by Stepp. However, Stepp declined to sign the statement which was dated and witnessed by the sheriff and deputy.
Appellant argues that the statement lacks reliability based upon the facts that it is an unsworn, out-of-court statement and that Stepp denies making the statement. Appellant emphasizes that the most impor*175tant indicia of unreliability was that no evidence existed to show that Stepp could either read or understand the statement. As to the latter argument, the evidentiary record contradicts such a position, as there is testimony that Stepp read the Miranda statement out loud and stated that he understood it.
The credibility of the statement is at issue, but absent any circumstances not disclosed in the record, the decision of the trial court should not be disturbed. Edwards v. Commonwealth, Ky., 500 S.W.2d 783 (1973). When the trial court admitted Stepp’s statement, it was in effect a ruling that the confession was voluntary. Considering the totality of the circumstances and factors involved therein we find the trial court did not err in admitting the oral statement and written statement. Walker v. Commonwealth, Ky., 561 S.W.2d 656 (1977).
Harrison asserts that he was denied the right to cross-examine witnesses against him and that it was reversible error to permit the Commonwealth to call Stepp to the stand citing Higgs v. Commonwealth, Ky., 554 S.W.2d 74 (1977). Upon review we find the case of Higgs v. Commonwealth to be clearly distinguishable. In Higgs the co-indictee specifically stated, “I refuse to answer on the grounds that it might incriminate me.” Id, at 75. Furthermore, the prosecutor was well aware that co-indictee would invoke the privilege. And most importantly, the statement involved was not witnessed by police officers and contemporaneously reduced to writing in order to supply further indicia of reliability, as it was in the case at bar.
In order to assess appellant’s argument, some preliminary details must be recited: Stepp’s statement was made to the Hickman County Sheriff and his deputy prior to his arrest, but following a request for Stepp to be available for questioning. He was Mirandized and his waiver of right was reduced to writing and signed in the presence of the police officers. The only suggestion that Stepp may have attempted to curry favor was that he would send word to try and obtain the return of more of the stolen property. The facts of Stepp’s confession were corroborated by testimony and physical evidence. At trial, Stepp was called to the stand and was administered the oath by the bailiff. Neither he nor his attorney asserted reliance on Fifth Amendment grounds. Stepp stated that he did not want to testify. His responses to questions were simply noted by the court reporter as being “no audible response.” At the conclusion of the Commonwealth’s unanswered questioning of Stepp, the court inquired of appellant if there were any questions, to which appellant replied “no.”
At common law, trustworthiness of a hearsay statement against penal interest is a prerequisite to its admissibility. Crawley v. Commonwealth, Ky., 568 S.W.2d 927 (1978). The factors deemed relevant to the trustworthiness of such statement in the present case are: 1) The time of the declaration and the party to whom made; 2) the existence of corroborating evidence in the case; 3) the extent to which the declaration is against the declar-ant’s penal interest and 4) the availability of a declarant as a witness. Taylor v. Commonwealth, Ky., 821 S.W.2d 72 (1991); Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973).
In evaluating the admissibility of the statement, we refer to the Kentucky Rules of Evidence, which although not in effect at the time of appellant’s trial, may be viewed as a codification of Kentucky Common Law and are applicable in this instance. A review of the oral and unsigned written statement reflects that it qualifies as a statement against declarant’s interest as defined in KRE 804(b)(3) which reads:
Statement against interest. A statement which was at the time of its making so far contrary to the declarant’s pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, that a reasonable person in the declarant’s position would not have made the statement unless believing it to be true. A state*176ment tending to expose the declarant to criminal liability is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.
While neither Stepp nor his counsel technically invoked Stepp’s Fifth Amendment right, it is certain that he was unavailable as a witness pursuant to KRE 804(a)(1). Stepp’s statement was so far contrary to his penal interest that he was subjected to criminal liability and a reasonable man in such a position would not have made this statement unless it was true. Although not a prerequisite for admissibility, since declarant was not being put in jeopardy at this time, there was ample corroborating evidence such as the testimony of the prosecution witnesses to clearly indicate the statement was trustworthy under KRE 804(b)(3).
While courts may be reluctant to admit hearsay evidence because of its inherent unreliability, there are numerous exceptions. KRE 804(b)(3), statements against penal interest, makes provision for an allowance of hearsay statements. There is no reason in this case to disturb the action taken by the trial court. Reichle v. Reichle, Ky., 719 S.W.2d 442 (1986).
Harrison maintains that an introduction of Stepp’s confession results in a violation of Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968). Appellant was granted the opportunity to question Stepp at trial, but declined to do so. Therefore, it remains questionable as to whether or not the appellant has standing to raise this issue. But assuming arguendo that appellant was denied the right to cross-examine Stepp, the following reasoning applies. Generally, a defendant’s Sixth Amendment right to confrontation is violated when he is directly incriminated by a confession of a nontesti-fying co-defendant. Out-of-court statements may be presumed unreliable, but the presumption may be rebutted by appropriate proof. What may be unreliable in isolation may be probative when corroborated by additional evidence. Thus, a literal interpretation of the confrontation clause is too extreme and societal interest of accurate fact finding requires harmonization with the confrontation provision. Bourjaily v. United States, 483 U.S. 171, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987); Taylor, 821 S.W.2d at 72.
We believe there was sufficient corroboration of Stepp’s statement to establish its trustworthiness insofar as it incriminated the appellant. The Commonwealth’s evidence disclosed the description and identifying features of appellant’s automobile which was in a victim’s driveway, plus noting several unique physical characteristics of appellant at the time. Further, by determining ownership registration of the vehicle plus appellant’s relationship with the witness, Stepp, as his oft-repeated driver, the Commonwealth implicated Harrison as an accomplice/conspirator. Contrary to appellant’s assertion, Dotson v. Commonwealth, Ky., 753 S.W.2d 548 (1988), does not preclude the utilization of the statement made by Stepp to the sheriff.
It was not error to deny appellant’s motions for a directed verdict. Appellant voiced no objection to the giving of instructions based upon the failure of the proof. Kimbrough v. Commonwealth, Ky., 550 S.W.2d 525 (1977). Sufficient evidence existed to submit the case to the jury. In addition to the recitation of the evidence under the first argument, we note that the identified firearms stolen from the dwelling houses in Hickman County, Kentucky, were located in a vacant building within close proximity and sight of Harrison’s home place in rural Tennessee. A reasonable juror could fairly find appellant guilty beyond a reasonable doubt. Commonwealth v. Benham, Ky., 816 S.W.2d 186 (1991).
The trial court did not err by permitting Commonwealth’s attempted interrogation of Stepp as a hostile witness. Leading questions, although unanswered, were therefore permissible. CR 43.05. Appellant objected to Stepp being in shackles and testifying, and objected to him being called as a witness. The record does not support appellant’s statement that *177Stepp took the witness stand in shackles. To the contrary, he was permitted to talk to his own attorney (in chambers) and the court ruled that the shackles would be removed. Stepp, who had previously testified at a suppression hearing, denied making a statement to the sheriff. Contrary out-of-court statements by a Commonwealth witness, albeit hostile, who, at this time, refused to implicate appellant, were admissible as substantive evidence. Askew v. Commonwealth, Ky., 437 S.W.2d 205 (1969).
Although appellant maintains it was error to permit the Commonwealth to recall Sheriff Reilly as a witness after Stepp had been questioned, appellant waived his right to assert error at the appellate level by failure to object to the recall of Sheriff Reilly as an impeaching witness. A new theory of error cannot be presented on appeal. Ruppee v. Commonwealth, Ky., 821 S.W.2d 484 (1991); Wilson v. Commonwealth, Ky., 601 S.W.2d 280 (1980); RCr 9.22. Appellant’s only objections during the recall of Sheriff Reilly were that of hearsay, and the utilization of Mr. Harrison's name in lieu of Mr. Stepp's name. This latter misidentification was clearly and adequately clarified by the court’s admonition.
Appellant states that there was a cumulative effect of the preceding errors which prevented a fair trial. Upon review the unusual aspects of this case do not render the trial proceedings and rulings unfair. No errors exist under the facts of this case that warrant reversal.
Appellant’s sentence was not disproportionate to his crime in violation of the Eighth Amendment of the United States Constitution and Section 17 of the Kentucky Constitution. Harrison was an accomplice in three burglaries and his status as a persistent felon provided the basis for his enhanced sentence. Although it appears that the argument has not been properly preserved, appellant’s sentence was within the range of punishment authorized by the legislature. KRS 532.080 imposes no limitation on the term of years for PFO I enhancement of a Class B felony. Hampton v. Commonwealth, Ky., 666 S.W.2d 737 (1984). A life sentence for a recidivist offender was affirmed in Rummel v. Estelle, 445 U.S. 263, 100 S.Ct. 1133, 63 L.Ed.2d 382 (1980).
Appellant’s reliance upon Workman v. Commonwealth, Ky., 429 S.W.2d 374 (1968), in order to emphasize that a sentence of 145 years amounts to cruel and unusual punishment and a violation of the Eighth Amendment to the United States Constitution and Section 17 of the Kentucky Constitution, is misplaced. Workman relates to a juvenile offender. Neither appellant’s age nor litany of felony convictions bears any relationship to the authority cited.
The judgment is affirmed.
STEPHENS, C.J., and LAMBERT, SPAIN and WINTERSHEIMER, JJ., concur.
LEIBSON, J., dissents by separate opinion, in which COMBS, J., joins.